Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.           Newly submitted claims 16 and 19-26 are directed to an invention that is independent or distinct from the invention that originally examined for the following reasons: 
              First, claim 19 includes a transmission mechanism that includes a first pulley configured to rotate in synchronization with the motor; and a second pulley  and a third pulley rotatable an axis of the intermediate shaft. This limitation is part of the withdrawn claims 3-4 in Group A1 of item 2 of the restriction requirement. In addition claims 20-22 also includes “a first pulley configured to rotate in synchronization  with the motor, a second pulley rotatable about an axis of the intermediate shaft” which is also part of the subject matter or limitations of withdrawn claims 3-4 of Group A1. Therefore, claims 19-22 are withdrawn by original election. The election of Subgroup A3 (claims 6-7) was made without traverse in a replay filed on 10/23/2020. 
             Second, claims 1-2, 6-7 and 16-19 of Group A, which has originally elected, and new presented claims 23-26 deemed to lack unity of the invention. In addition, elected Subgroup A3 (claims 6-7) which have been originally presented and examined and newly submitted claim 16 are deemed to lack unity of the invention. 

      
            A.         claims 1-2, 6-7 and 16-19, as amended and newly presented, drawn to a special technical feature of a bearing and an intermediate shaft supported by the bearing; and a communicating space formed at a position outward of the bearing in a radial direction of the bearing. 
            C.       claims 23-26, as newly presented, drawn to a special technical feature of a fist passage in communicating a first motor space; a second passage communicating a first space and the second space with each other; a second space having an air hole positioned remote from the second passage in an axial direction of an intermediate shaft and communicating with the outside; and wherein a first belt and a second belt are positioned inside a space through which the cooling air passes.
              
                      In addition, elected subgroup A3 (claims 6-7) and new claim 16 deemed to lack unity of invention. 

            A3.      Claims 6-7, drawn to a special technical feature of an air introduction opening positioned opposite an outlet port with respect to rotation member. 
           A5.      Claim 16, as newly presented, drawn to a special technical feature of a second belt accommodating portion having an air hole, and a 

                 The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons disclosed above. There is an excessive burden on the office to examine all of these inventions together, as shown by their search.  See MPEP 808.02e. 
               For example:
For group A, the inventions require a different filed of search, search different classes/subclasses or employing different search queries such as B26D 47/12. 
For group C, the inventions require a different filed of search, search different classes/subclasses or employing different search queries such as B23D 45/04. 
                      Since applicant has received an action on the merits for the originally 
 
       presented and elected, this invention has been constructively elected by original 
      
       presentation and election for prosecution on the merits.  Accordingly, claims 16 

       19-26 are withdrawn from consideration as being directed to a non-elected 

       invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Rejections - 35 USC § 103
      2.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


3.       Claims 1, 2, 6, 7 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imamura et al. (2009/0260498 A1), hereinafter Imamura, in view of Marinov (2016/0303667 A1) and Cordone et al. (3,454,061), hereinafter Cordone. 
Regarding claim 1, Imamura teaches a power tool comprising: a motor 51; a fan 51B9 configured to be rotated by the motor 51 to generate a cooling air; a housing (defined by the housing of the motor and the belt 52B and the gears 41, 42; Figs. 3 and 6) accommodating therein the motor and the fan and defining an air passage (defined by the air intake in the motor housing; Fig. 2) for the cooling air; an output shaft (43A) rotatable by the motor 51, an end bit 7 being attachable to and detachable from the output shaft (43A); and a transmission mechanism configured to transmit rotation of the motor to the output shaft (43A), wherein the transmission mechanism comprises an intermediate shaft (defined by the shaft that supports the gear 41 and a bearing; Fig. 3) provided in the housing and supported by a bearing, a first belt (52B) transmitting a rotational force of the motor to the intermediate shaft, a second gear system (41-42) transmitting a rotational force of the intermediate shaft to the output shaft (43A), and a rotation member 43 transmitting a rotational force of the second gear system (41-42) to the output shaft (43A), and wherein the housing 
              Imamura does not explicitly teach that the second gear system is a second belt transmitting a rotational force of the intermediate shaft to the output shaft, and an airflow passage communicating the motor accommodating portion and the first belt accommodating portion with each other to allow the cooling air to pass therethrough; and the communicating space constitutes an air passage for the cooling. However, the use of a transmission including two belts to transmit a rotational force of an output shaft of a cutting tool is old and well known in the art such as taught by Marinov. Marinov teaches a cutting apparatus including a transmission mechanism having an intermediate shaft 168, supported on a bearing (Fig. 3), provided in a housing (defined by a base plate and a cover that inherently covers the base plates and the transmission mechanism; Fig. 3), a first belt 166 transmitting a rotational force of a motor 142 to the intermediate shaft 168, a second belt 172 transmitting a rotational force of the intermediate shaft 168 to an output 
             Imamura, as modified by Marinov, does not explicitly teach an airflow passage communicating the motor accommodating portion and the first belt accommodating portion with each other to allow the cooling air to pass therethrough; and the communicating space constitutes an air passage for the cooling. However, the use of a cooling system that form a communication between the motor housing and the housing of a transmission mechanism of a cutting tool is old and well known in the art such as taught by Cordone. Cordoen teaches a power tool comprising: a motor 30; a fan 49 configured to be rotated by the motor 30 to generate a cooling air; a housing 10 (defined by the housing of the motor, Fig. 1, and housing 10 which includes a portion 23 to receive the motor 30 and another portion to receive the spindle) accommodating therein the motor and the fan and defining an air passage (defined by the air intake in the motor housing, the outlet 51, inlet 53, space within the housing 10, and outlets 59, 61; Fig. 1) for the cooling air; an output shaft 67 rotatable by the motor 30, an end bit 82 being attachable to and detachable from the output shaft; and a transmission mechanism configured to transmit rotation of the motor to the output shaft 67; and  an communicating space inside of the housing constituting an air passage for the cooling extending from the motor through the 
             Regarding claim 2, Imamura, as modified by Cordone, teaches everything noted above including that the housing comprises a case 10 accommodating therein the rotation member 73, wherein the case has an intake port 53 through which the cooling air is drawn into the case, and an outlet port (59 or 61) through which the cooling air is discharged outside the case, and wherein the case provides a space between the intake port 53 and the outlet port (59 or 61), and the air passage includes the space where the rotation member is positioned. See Figs. 1-7 in Cordone. 
             Regarding claim 6, Imamura, as modified by Cordone, teaches everything noted above including that the intake port 53 is open to a space in the housing, wherein the housing has an air introduction opening 51, wherein the air passage is in communication with the air introduction opening and extends to the outlet port through the intake port 53, and wherein the air introduction opening 51 is positioned opposite to the outlet port 61 with respect to the output shaft 67. See Figs. 1-7 in Cordone.  

               Regarding claim 17, Imamura, as modified above, teaches everything noted above including that the cooling air passes through the communicating space after passing through the airflow passage.  
               Regarding claim 18, Imamura, as modified above, teaches everything noted above including that the second belt (172 in Marinov) is positioned between the first belt (166 in Marino) and the end bit (112 in Marinov) in an axial direction of the output shaft. See Fig. 3 in Marinov.  

4.       Claims 1, 2, 6, 7 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cordone in view of Marinov and in further view of Imamura. Regarding claim 1, Cordone teaches a power tool comprising: a motor 30; a fan 49 configured to be rotated by the motor 30 to generate a cooling air; a housing 10 (defined by the housing of the motor, Fig. 1, and housing 10 which includes a portion 23 to receive the motor 30 and another portion to receive the spindle) accommodating therein the motor and the fan and defining an air passage (defined by the air intake in the motor housing, the outlet 51, inlet 53, space within the housing 10, and outlets 59, 61; Fig. 1) for the cooling air; an output shaft 67 rotatable by the motor 30, an end bit 82 being attachable to and detachable from the output .  
             Regarding claim 2, Cordone teaches everything noted above including that the housing comprises a case 10 accommodating therein the rotation member 73, wherein the case has an intake port 53 through which the cooling air is drawn into the case, and an outlet port (59 or 61) through which the cooling air is discharged outside the case, and wherein the case provides a space between the intake port 53 and the outlet port (59 or 61), and the air passage includes the space where the rotation member is positioned.
             Regarding claim 6, Cordone teaches everything noted above including that the intake port 53 is open to a space in the housing, wherein the housing has an air introduction opening 51, wherein the air passage is in communication with the air introduction opening and extends to the outlet port through the intake port 53, and wherein the air introduction opening 51 is positioned opposite to the outlet port 61 with respect to the output shaft 67.  
             Regarding claim 7, Cordone teaches everything noted above including that the intake port 53 and the outlet port 61 are positioned remote from each other in a direction parallel to or orthogonal to a rotation axis of the rotation member 73, and wherein the rotation member is positioned between the outlet port 61 and the intake port 53.
               Regarding claim 17, Cordone, as modified above, teaches everything noted above including that the cooling air passes through the communicating space after passing through the airflow passage.  
.  

Response to Arguments
5.          Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Iida et al. (6,233,831), Roberson (5,348,102), and Richards et al. (2,737,213) teach 
 a power tool including an air passage for cooling air.

7.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
       SIX MONTHS from the mailing date of this final action.  

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  February 16, 20213